snes FILED ENTERED

Case 8:19-cr-00517-GJH Document 1-1 Filed-to/2 DPE? ACRE
OCT 22 2019
GMM/JAB: USAO 2019R00667 cuerk’\) eee COUR
DISTRICT OF MARYLAND

   

BY
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
FILED UNDER SEAL
Vv. *
*
HENRY LEE KENNER I], * CASENO. (4-43 (ee ce)
*
Defendant *
*
KKKEKKKEK
AFFIDAVIT IN SUPPORT OF

CRIMINAL COMPLAINT AND ARREST WARRANT
I, John P. Fagan, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of a criminal complaint and arrest warrant. Based
on the following facts, there is probable cause to believe that, on or about June 8, 2019, in the
District of Maryland and elsewhere, HENRY LEE KENNER II (“KENNER”), committed the
offense of kidnapping, in violation of 18 U.S.C. § 1201.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have
been so since April 1995. I have experience and training in investigations of federal crimes, to
include violent crimes, corruption of public officials, and white-collar crimes. I have been the
primary investigator, or “case agent” on numerous investigations that have led to numerous
indictments and convictions.

PROBABLE CAUSE

Be On September 3, 2019, I was contacted by law enforcement officials in Calvert

County, Maryland, regarding a kidnapping that occurred on June 8, 2019.

4. I reviewed the related evidence, reports, and interviews of the victim, witnesses,

af
Cel
Case 8:19-cr-00517-GJH Document 1-1 Filed 10/22/19 Page 2 of 4

and law enforcement personnel.

5. On September 17, 2019, I interviewed Victim 1. Victim 1 indicated that she had
met KENNER on a dating website in approximately March of 2018. KENNER and Victim 1 met,
in person, for the first time in April 2018. They saw each other several more times in April and
by the end of April were in a relationship. KENNER was verbally and physically abusive toward
Victim 1 during the relationship. KENNER and Victim 1 continued to see each other
approximately once or twice a week and were in a relationship as of June 8, 2019.

6. On June 8, 2019, Victim 1’s cell phone lost power while she was out with friends.
She was therefore not in communication with KENNER. Victim | eventually was able to charge
her phone and call KENNER. KENNER was upset and accused Victim 1 of cheating on her.

7. Victim | arrived at her residence, which was located in Calvert County, Maryland,
and went upstairs. Her daughter came in and told Victim 1 that KENNER was downstairs. Victim
1 had not been expecting him. Victim 1 could not recall if her daughter had let him in or if
KENNER picked the lock on the door.

8. Victim 1 observed that KENNER was wearing a black shirt, black hat, and black
shorts. KENNER was holding a knife. Victim 1 recalled the knife as being long with a curve to
the blade and described it as looking like a machete.

9, KENNER approached Victim 1, hit her several times, and pushed her down. He
forced her out of the house and into the parking lot. KENNER pushed and hit Victim 1 as they
walked southwest through the parking lot. KENNER knocked the glasses off Victim 1, which
made it difficult to see. KENNER then pushed Victim | into his car and drove away from the
residence.

10. Victim 1’s son called the Maryland State Police and a trooper responded to the
Case 8:19-cr-00517-GJH Document 1-1 Filed 10/22/19 Page 3 of 4

residence. He and Victim 1’s daughter explained to the trooper what happened. The trooper was
also able to speak with a witness who was outside during the events. The witness stated that she
saw KENNER assaulting Victim 1 while forcing Victim | into his vehicle. The witness also told
the trooper that she had heard KENNER threaten to kill Victim 1 if she opened the car door.

11. | KENNER was screaming at Victim 1 and hitting her while he drove. KENNER
kept the knife in his hand or lap while he was driving. He accused Victim 1 of ruining his life and
of cheating on him.

12. — Victim 1 told me that she was extremely scared and feared for her life. She asked
KENNER if she could call her daughter. He agreed but said that if Victim 1 told her daughter
where they were, KENNER would kill Victim 1. Victim 1 then called her daughter and told her
that everything was okay and that she was ata WAWA in Brandywine, Maryland (per KENNER’s
instructions).

13. Victim | noticed that she had a cut on her thumb and was bleeding. She begged
KENNER to take her to a hospital. KENNER never told her where they were going, but she
knows that he took her from Maryland into Virginia.

14. Victim 1 told me that she did not want to be in KENNER’s car and was forced
against her will. She believed that if she were to upset KENNER in any way, he would have killed
her.

15, KENNER eventually began to calm down and was upset and crying. He repeatedly
said he was going to jail and that his life was over. Victim 1 told KENNER that if he took her to
the hospital she would not tell the police. KENNER agreed and pulled over to get rid of the knife
somewhere along the way.

16. | KENNER dropped Victim 1 off at Inova Alexandria Hospital in Alexandria,
Case 8:19-cr-00517-GJH Document 1-1 Filed 10/22/19 Page 4 of 4

Virginia and left.
CONCLUSION
17: Based on your affiant’s training, experience and the aforementioned, I submit that
there is probable cause to believe KENNER committed the offense of kidnapping, in violation of

18 U.S.C. § 1201.

C GY

eo AgentJ¢éhn P/Fagan
€deral Bureau of Investigation

 

Sworn and subscribed before me
this wa of October,>-2019

 

CZ SEITE B. pat
UNITED STATES MAGISTRATE JUDGE
